NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RENE ORLANDO ALVARADO                            No.   16-72008
MORALES, AKA Rene Alvarado,
                                                 Agency No. A072-293-181
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Rene Orlando Alvarado Morales, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we review de novo questions of law. Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Alvarado Morales’ motion

to reopen as untimely, where he did not timely file the motion and failed to

demonstrate the due diligence necessary to warrant equitable tolling of the filing

deadline. See 8 C.F.R. § 1003.2(c)(2); Avagyan v. Holder, 646 F.3d 672, 679 (9th

Cir. 2011) (equitable tolling is available to a petitioner who is prevented from

timely filing a motion to reopen due to deception, fraud or error, as long as the

petitioner exercises due diligence in discovering such circumstances).

      The record does not support Alvarado Morales’ contention that the BIA

failed to adequately explain its decision not to reopen sua sponte. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an exegesis on

every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA did review the record).

      We lack jurisdiction to consider Alvarado Morales’ remaining contentions

regarding the BIA’s discretionary decision not to reopen proceedings sua sponte.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening for the limited




                                          2                                     16-72008
purpose of reviewing the reasoning behind the decisions for legal or constitutional

error.”).

       In light of our disposition, we do not reach Alvarado Morales’ remaining

contentions regarding the alleged ineffectiveness of prior counsel or compliance

with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  16-72008